DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
claims 3, 4, 12, 13, 18, 19:
automatic test pattern generator [Fig. 2: ATPG 220]
claims 15, 17, 20:
matrix logic [matrix logic 255] 
claims 10 and 18:
waveform evaluator [waveform evaluator 245]
power estimator [power estimator 260]
claim 15:
combination node calculator [combination node calculator 250]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 4, and 10-20 are interpreted according to 35 U.S.C. 112(f), but the specification fails to disclose a corresponding structure capable of executing each of the claimed functions.  The claims recite an automatic test pattern generator, matrix logic, waveform evaluator, power estimator, and combination node calculator without sufficient structure for performing the associated functions.  The specification discloses each of these components by name, but fails to disclose any structure for them.  Fig. 2 illustrates each of these components in an abstract “black box” fashion, without regard to any structure.  The written description discloses these components primarily in terms of their function without regard to structure.  There is no teaching specifically identifying these components with a general purpose processor that has been programmed with an algorithm for achieving the claimed 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 10-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claims recite an automatic test pattern generator, matrix logic, waveform evaluator, power estimator, and combination node calculator without sufficient structure for performing the associated functions.  The specification discloses each of these components by name, but fails to disclose any structure for them.  Fig. 2 illustrates each of these components in an abstract “black box” fashion, without regard to any structure.  The written description discloses these components primarily in terms of their function without regard to structure.  There is no teaching specifically identifying these components with a general purpose processor that has been programmed with an algorithm for achieving the claimed functionality.  Therefore, the specification fails to support an interpretation according to 35 U.S.C. 112(f), and the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thirunavukarasu et al., U.S. Patent Application Publication No. 2007/0156356.
Regarding claim 1,  Thirunavukarasu discloses a method comprising:
loading test vectors into a first sequence of flip-flops in scan mode [Fig. 3A: FF 310; para. 0006: “In a typical scan test scenario, a number of bits in a particular pattern of zeros and ones (input vector) are sequentially (one bit at every clock cycle) loaded (scanned in) into scan chain through the first element.”]; 
evaluating the test vectors and saving results of the evaluating in a second sequence of flip-flops in scan mode [Fig. 3A: FF 330; para. 0007: “Once a scan chain is loaded with a input vector, the elements (generally the combinatorial logic) in the integrated circuit are evaluated based on the scanned in bits. The flip-flops are designed to latch the results of the evaluation, and the bits latched in the scan chain are sequentially scanned out (one bit at every clock cycle) through the last element in the scan chain.”]; 
reading results out of the second sequence of flip-flops to a scan chain [FF 330, para. 0007]; and 
calculating power used by the portion of the integrated circuit design based on the results [Fig. 6: power estimator 690; para. 0025: “According to another aspect of the present invention, an aggregate count representing a sum of the three components (for each element) is then used to estimate the power that would be dissipated during a test. In general, the power dissipation would have a positive correlation with the aggregate counts, and the estimation can be performed in a known way.”].
Regarding claim 2, Thirunavukarasu teaches that the test vectors are loaded using a serial scan chain [Fig. 3A, para. 0007].
[para. 0035: “Test pattern 210 represents multiple sets of input vectors used for testing integrated circuits.”]; and 
each of the test vectors overlaps with a next set of the test vectors and a preceding set of the test vectors [para. 0054: “In step 410, an input vector which needs to be used for the next sequential scan test is read (or received), for example, from test patterns 210. In step 420, the number of toggles (transitions) at each scan element due to scan_in of the input vector is calculated (computed, determined) by examining the input vector and the bit value stored in the first element of the scan chain. The bit value stored in the first element may obtained from the expected results of the evaluation of previous input vector.”].
Regarding claims 10, 11, and 14, Thirunavukarasu discloses the method of claims 1, 2, and 5, and also the system that executes the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thirunavukarasu in view of Thirunavukarasu et al., U.S. Patent No. 8,429,593 (Thirunavukarasu ‘593).
Regarding claim 3 Thirunavukarasu discloses the method of claim 1, and also discloses test vectors for power test analysis comprising initial values for a plurality of elements in the IC [para. 0006, 0007] such that no gate level simulation is used [para. 0055: “By determining the number of transitions based only mere processing/examination of such bits, the computational complexity (and thus the time required) may be substantially reduced. Furthermore, since the computations can be performed in any general purpose computer system (not requiring simulator type of EDA tools), the total cost also may be reduced”; para. 0056: “The expected result can be determined based on the design of the integrated circuit without having to resort to simulations (typically provided along with input vectors in sequential scan tests).”].  Thirunavukarasu does not disclose an automatic test pattern generator (ATPG).
Thirunavukarasu ‘593 discloses an ATPG providing test vectors for scan testing [col. 1, lines 39-40: “An automatic test pattern generation (ATPG) process produces test vectors, also referred to as ATPG patterns”; col. 2, lines 10-13: “For example, during first scan shift cycles control data (i.e. scan-in data) in the form of an ATPG pattern is serially shifted one bit at a time, from one scan element to the next in the chain.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thirunavukarasu and Thirunavukarasu ‘593 by modifying Thirunavukarasu to employ an ATPG.  Thirunavukarasu discloses the use of test vectors for a scan-enabled device, but does not explicitly disclose the source for text vectors.  Thirunavukarasu ‘593 discloses that an ATPG may be used to generate test vectors for scan-enabled devices.  Therefore, it would have been obvious to apply the teaching of Thirunavukarasu ‘593 to Thirunavukarasu based on Thirunavukarasu ‘593’s teaching that an ATPG may be used to generate test vectors for a scan-enabled device.
Regarding claim 4, Thirunavukarasu ‘593 teaches that the automatic test pattern generator generates the test vectors for patterns of interest, for evaluation by the power estimation [col. 1, lines 39-40l col. 2, lines 10-13].
.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Seo et al., U.S. Patent Application Publication No. 2016/0188772, discloses a system for performing power estimation based on a number of flip-flops toggling during a scan test [para. 0022].
	Sofer et al., U.S. Patent Application Publication No. 2015/0247899, discloses a system that determines a power consumption in a device during shift cycles of a scan operation [para. 0044].
	Inoue et al., U.S. Patent Application Publication No. 2012/0283981, discloses a system that optimizes a test pattern sequence to minimize a change in values for scan flip-flops in order to reduce power consumption [para. 0053].
	Kim et al., U.S. Patent Application Publication No. 2006/0174144, discloses a system that employs a power saving mode that saves a restores flip-flop data using a scan chain [para. 0025].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov